Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 26-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 26-32 are directed to related to distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed of claim 26 requires a the limitation of a floor channel extending across the fining chamber beneath the skimmer and the fining material component in the form of a rod received within the channel which rises according to claim 26, this limitation was not previously presented and is not an obvious variant of previously examined claims, it is directed to embodiment of Fig 8 according to [0058] which is not included in Applicant arguments defining the fining agent directly beneath the skimmer according to [0059].  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau et al. (US 20140090419 A1).
Regarding claims 1,7, Charbonneau discloses a method of fining glass for submerged combustion melters (Fig. 1), the method comprising: 
supplying input molten glass (14) from melter (2) into a fining chamber of a fining vessel [0061], the input molten glass combining with a molten glass bath contained within the fining chamber and introducing entrained gas bubbles (16) into the molten glass bath via submerged combustion burners (12) or bubblers (32), the input molten glass having a density and a concentration of gas bubbles (as seen in at least Fig. 1).
Charbonneau discloses flowing the molten glass bath through the fining chamber (at least Fig 5b) in a flow direction, the molten glass bath having and introducing one or more particulates through the roof (44) of the fining vessel referred to as composition (31) Fig 5b into the glass melt (14) via 
Charbonneau does not specifically disclose introducing the fining agents directly beneath the skimmer.
Charbonneau discloses sections, or submerged passageways, may be divided by a number of skimmers [0074], at a desired depth into the molten glass [0075], wherein the skimmer may be provided for retaining at least some foamed material [0076].
It would be obvious to one of ordinary skill in the art to provide skimmers throughout the fining channel to retain foamed material or bubbles as motivated by Charbonneau at least [0074].  It is clearly stated by Charbonneau that fining agents are to be introduced below the surface as motivated by Charbonneau for also retaining or reducing bubbles in the glass [0064]-[0066].
Regarding claim 11, Charbonneau discloses soda-lime silica glass [0088], Table 1.
Regarding claim 12, Charbonneau does not specifically disclose the output glass having a lower concentration of bubbles or the density of the glass being higher at output than at input of the fining vessel however; one of ordinary skill in the art would expect such results because Charbonneau discloses refining methods in order to reduce the bubble and foam of the glass.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau as applied above, and further in view of Wang (US 20190284079 A1).
Regarding claim 10, Charbonneau does not disclose the fining agents used.
In an analogous art of fining submerged combustion soda-lime glass [0014] Wang discloses suitable fining agents such as sodium sulfate or carbon gases [0019], thus it would be obvious to one of 
One of ordinary skill in the art would recognize the addition of a sulfate to soda-lime glass can cause a redox reaction and release O2 or the addition of a sulfate in a gas form can also cause existing bubbles to coalesce and rise thus releasing the oxygen. 

Claim 10 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau as applied above, and further in view of Muschik et al. (US 20020092325 A1)
Regarding claim 10, Charbonneau does not disclose the fining agents used.
In an analogous art of fining soda-lime glass [0137] Muschik discloses suitable fining agents such as WO-3 or Cr2O3 [00117] for redox refining, carbon [0128] for reducing, thus it would be obvious to one of ordinary skill in the art to use refining agents in the necessary locations known for refining specific glass in submerged combustion as motivated by Muschik where Charbonneau is silent as to the actual chemicals used for refining.

Claim 33-34 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau as applied above, and further in view of Jansen et al. (US 20130072371)
Regarding claims 33-34, As discussed above, Charbonneau discloses a method of fining glass for submerged combustion melters (Fig. 1), the method comprising: 
supplying input molten glass (14) from melter (2) into a fining chamber of a fining vessel [0061], the input molten glass combining with a molten glass bath contained within the fining chamber and introducing entrained gas bubbles (16) into the molten glass bath via submerged combustion burners (12) or bubblers (32), the input molten glass having a density and a concentration of gas bubbles (as seen in at least Fig. 1).

Charbonneau discloses sections, or submerged passageways, may be divided by a number of skimmers [0074], at a desired depth into the molten glass [0075], wherein the skimmer may be provided for retaining at least some foamed material [0076].
It would be obvious to one of ordinary skill in the art to provide skimmers throughout the fining channel to retain foamed material or bubbles as motivated by Charbonneau at least [0074].  It is clearly stated by Charbonneau that fining agents are to be introduced below the surface as motivated by Charbonneau for also retaining or reducing bubbles in the glass [0064]-[0066].
Charbonneau does not disclose the fining material component comprises a mixture of glass compatible base material and one or more fining agents.
Jansen discloses adding sulfates to a refining chamber of glass to eliminate the bubbles [0003], [0026], [0027].  The specification defines a glass-based material as any material that contributes only compounds into the glass that are already part of the glass according to [0032] of the present specification, thus the sodium sulfate taught by Jansen as a refining agent meets claim 34.
It would have been obvious to one of ordinary skill in the art to use the fining agent of Jansen in the method of Charbonneau as motivated by alienating/retaining bubbles from the glass.  It would have been further obvious to one skilled in the art in either method to add the refining agent where bubbles exist for the same reasoning.

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice

In the present instance it would be obvious to rearrange the addition of the fining agent and the skimmers as motivated by Charbonneau and Jansen to eliminate bubbles.


Allowable Subject Matter
Claims 2-6, 8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 recites the limitation “wherein the dissolvable fining material component is in the form of a plate that is moveable within an internal cavity defined in a main body of the skimmer”
Claims 3-6 depend from claim 2 and are thus considered allowable for depending from claim 2.
Claim 8 recites allowable subject matter, “the floor defines a channel extending across the fining chamber beneath the skimmer, and wherein the dissolvable fining material component 1s in the form of a rod and is received within the channel defined in the floor of the housing.”
Claims 21-32 are allowable for including the limitations of claim 2 in addition to the remaining limitations.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16590072 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because any limitations not in the claims of 16590072 are withing the disclosure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16590072 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because any limitations not in the claims of 16590072 are withing the disclosure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. Applicant argues that Charbonneau does not disclose all of the features of claim 1 such as introducing fining agent “directly beneath the skimmer”  Applicant points to [0031] of the specification as originally filed to define the term “directly beneath the skimmer” on page 19 of the present remarks.
Examiner reminds the Applicant the claims are given the broadest reasonable interpretation in view of the specification.  The specification as originally filed as published in the USpgpub US 2021/0094856 does not define the term “directly beneath the skimmer” in the abstract, [0009], [0010], [0011].  [0033] specifically states, 
The dissolvable fining material component 68 may be disposed directly beneath the skimmer 50 in several different ways. In one implementation, as shown best in FIG. 11 

The portion Applicant has cited is referring to specific embodiment and thus giving the claims the broadest reasonable interpretation in view of the claims the claims are not limited to the recitation Applicant cites in the remarks of 02/11/2022.  
Applicant cites MPEP, 2143.03, 2141,  that simply because the combination of references can be made does not indicate a reason of obviousness however Charbonneau provides a reason of obviousness of providing addition skimmers.  One skilled in the art would be inclined to provide the skimmers because Charbonneau discloses they eliminate/ retain the bubbles.  Furthermore, Applicant should see MPEP 2144.04, rearrangement of part is prima facie obvious where the rearrangement would not modify the operation of the device.  In the present situation the device would still refine the glass and retain/eliminate bubbles and Applicant has not presently provided evidence.
Applicant argues that Charbonneau discloses a liquid, solid, or gas and argues this is not dissolvable.  This is unclear, anyone of ordinary skill in the art would recognize that if the bubbles are being modified by a composition 31 it is “dissolvable” in the glass.  Even a composition of air would cause a redox reaction in which a portion of the air would be within the glass and cause a redox reaction.  Dissolve given its plain meaning is indicated to become incorporated into.  Any bubble that would remain in the glass would also meet this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741